DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations that are mathematical concepts. Specifically, the claims contain limitations related to collecting, analyzing and displaying (obtaining) the results of the collection and analysis of the received data sets, as is similar to Electric Power Group. The claims contain limitations that are considered mathematical formulas, equations or calculations and are Mathematical Concepts and are abstract. The dependent claims contain further additional limitations that build upon the abstract ideas without significantly more. See the updated 101 guidance issued in October 2019, sections A and C. This judicial exception is not integrated into a practical application because the claims do not recite any limitation that links the process to anything structurally. As the 
	Also, on page 8 of the guidance, it is disclosed that a claim that requires a computer may still recite a mental process. This is also disclosed in section 2106.05 of the MPEP. As the only additional elements that are present in the claims are the units and processor/computer there is nothing in the claim that would make it not well-understood, routine and conventional. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself, as the Examiner that all claim elements are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Referring to independent Claims 1, 8 and 14, these claims contain the limitation “…obtain a fully polarimetric radar image based on bilateral symmetry correction and azimuth compression…” This limitation is indefinite, as the term bilateral symmetry does not seem to have a clear accepted definition and the specification does not clearly define this limitation with respect to the claims. Based on the examination of the PGPub specification [0054], bilateral symmetry correction is defined as “… bilateral symmetry correction, for example, conjugate azimuth compression and azimuth inverse FFT (IFFT)…” It is unclear based on the claim limitations and the presumed definition in [0054] if the azimuth compression in the claim is part of the bilateral compression or in addition to the azimuth compression as defined in the specification. Is the claim meant to read as “obtain a fully polarimetric radar image based on conjugate azimuth compression and azimuth inverse FFT (IFFT) and azimuth correction” as in are the conjugate azimuth compression and the azimuth compression two separate steps? The confusion of the definition of bilateral symmetry correction gets even more muddy when being 
	Claims 2-7, 9-13, 15 and 16 are all dependent on Claims 1, 8 and 14 and are subject to the same rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranney et al. (Ranney, US PGPub 2018/0003815) in view of Rogers et al. (Rogers, US Pat. 8,125,370).
	Referring to Claim 1, Ranney; a transmitter (Fig. 1 #TX; [0054-0055]) configured to radiate the frequency modulation signal as vertical polarization and horizontal polarization at a pulse repetition interval using a vertically polarized transmit antenna and a horizontally polarized transmit antenna; a receiver (Fig. 1 #RX; [0054-0055]) configured to receive a signal in which a vertically polarized 10signal and a horizontally polarized signal radiated at the pulse repetition interval are reflected from an object, using a vertically polarized receive antenna and a horizontally polarized receive antenna, and generate a vertical-to-vertical/horizontal- to-vertical 
	However, Rogers teaches a signal generator configured to generate a frequency modulation signal 5which is linearly changed over time as well as azimuth compression with respect to 20each of the VV/HV polarization data set and the VH/HH polarization data set; Col. 24 ln 59-66 and Col. 8 ln 1-29.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ranney with the frequency modulation and azimuth compression as taught by Rogers, as frequency modulated signals are common place in SAR device and azimuth compression on SAR data produces reliable results at high accuracy can be ensured after completion of standard imaging formation operations.
	Referring to Claims 3 and 10, Rogers as modified by Ranney teaches wherein the signal processor obtains the fully polarimetric radar image, irrespective of information about the pulse repetition interval; see both disclosures.

	Referring to Claim 14, Ranney as modified by Rogers teaches   5receiving a VV/HV polarization data set including VV polarization data and HV polarization data and a VH/HH polarization data set including VH polarization data and HH polarization data; and obtaining a fully polarimetric radar image based on bilateral symmetry correction and azimuth compression with respect to each of the VV/HV polarization 10data set and the VH/HH polarization data set; see combined citations and rationale of Claim 1 above.





Allowable Subject Matter
Claims 2, 4-7, 9, 11-13, 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. 11,194,014 teaches radar imaging comprising horizontal and vertical transmit antennas and polarimetric radar images and is considered a relevant piece of art. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/WHITNEY MOORE/Primary Examiner, Art Unit 3646